Title: To James Madison from Jacob Wagner, 21 August 1804
From: Wagner, Jacob
To: Madison, James



Dear Sir
Department of State 21 Augt. 1804.
On saturday last I had the honor to send you a very important letter from Mr. Monroe, foreboding in an impressive manner what we have to expect from Mr. Pitt’s Administration. It appears from the enclosed letter from Mr. Pinckney, that the Spanish convention is in equal danger with the British. Mr. Merry’s answer to your several letters respecting the proceedings of the British ships at New York was this day received: I have not perused it with care, but have observed that it leaves many weak parts admitting of a reply: the manner and tone of it are a little different from what is usual, but were not perhaps imparted by any communications from the new English administration, as I imagine that the hurry of other concerns could not have admitted of their paying so early an attention to his mission.
Mr. Walton’s letter suggests to me that the President might think it expedient to send a vessel to collect the suffering seamen at Sto. Domingo and the small ports of Cuba, where the French privateers resort: or at least we might request the Consul at St. Iago to pay a pointed attention to them and to send them home. His station would enable him to extend his researches to the other ports where we have no agent.
With your letter by last night’s mail, I have had the honor to receive a duplicate of your letter to Govr. Milledge, which I shall forward according to your directions. The laws of the two last sessions have been put up for you: in the close of the latter volume you will find the treaty and conventions with France.
I have lately observed in the New York papers statements of other irregularities, beside those officially noticed, imputed to the British ships off that port, and am surprized that except a deposition now enclosed, we have received no communication respecting them either from the Mayor or the Collector, the latter of whom is under standing instructions which require him to make them.
Mr. Merry has, as I expected, taken up, tho’ upon the most slender evidence, the conduct of the officers of the Poursuivante at Baltimore. When I was there lately, I was informed that nothing improper had taken place with respect to the Spanish vessel, tho’ the contrary is implied by Sotin’s publication; but that some impressments had actually been made by the Poursuivante from a French vessel at one of the Wharves. With perfect respect and attachment I have the honor to remain, Dr. Sir, Your obed. servt.
Jacob Wagner
